Citation Nr: 1140816	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from February 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing before the Board in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran claims that his pseudofolliculitis barbae warrants a compensable rating.  The Veteran was last afforded a VA examination in March 2011.  When the Veteran testified at a hearing before the Board in September 2011, he indicated that his skin disability worsened when he shaved.  He reported that he used an electric razor to shave every three to four days in an effort to avoid irritating his skin.  The Veteran testified that while he wore a full beard because of his skin disability, he would have preferred to be clean shaven.  He was a full-time student and not required to shave, but feared when he had to seek employment that his skin disability would be a detriment to him because he was not able to shave every day.   The Veteran's representative indicated that the Veteran sought another examination to determine if he met the compensable rating.  The Veteran also indicated that he wanted to shave prior to the examination to show the severity of his condition as the condition worsened after he shaved.  

In light of the Veteran's contention that his skin disability worsens after he shaves, the Veteran should be afforded another examination to determine the current nature, extent and severity of the service-connected pseudofolliculitis barbae.  Whenever possible, examinations of disabilities, such as skin conditions which are subject to periodic exacerbation and improvement, should be scheduled when the condition are most disabling.  Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison v. Brown, 6 Vet. App. 405 (1994).  Because it appears that the Veteran was not clean shaven at the time of the most recent examination, a new examination must be scheduled.  38 C.F.R. § 3.159 (2011).  He should be provided notice of the examiner and so that he will have the opportunity to shave before the examination.

VA outpatient treatment reports dated through June 2010 have been associated with the claims file.  While it is not clear whether the Veteran has sought treatment for his skin disability at VA, because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after June 2010 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since June 2010.

2.  Schedule the Veteran for a VA dermatology examination to determine the current severity of his service-connected pseudofolliculitis barbae.  The Veteran should be advised to shave prior to the examination which he has stated exacerbates the skin disability.  The examiner should review the claims file and the report should note that review.  The examination report should indicate what percentage of the entire body and what percentage of exposed areas are affected by pseudofolliculitis barbae.  The examiner should state whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

